                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

WESTFIELD INSURANCE COMPANY,                         )
           Plaintiff,                                )
                                                     )
       v.                                            )      No. 1:16-cv-02269-TWP-MJD
                                                     )
BELL AQUACULTURE, LLC &                              )
TCFI BELL SPE III, LLC,                              )
           Defendants/Third-Party Plaintiffs,        )
                                                     )
       v.                                            )
                                                     )
EARLY, CASSIDY & SCHILLING, INC.,                    )
          Third-Party Defendant.                     )

        BELL AQUACULTURE LLC’S BRIEF IN SUPPORT OF ITS MOTION
       TO EXCLUDE OPINIONS AND TESTIMONY OF ROBERT J. WESSELER

       The opinions and testimony of Plaintiff/Counterclaim Defendant Westfield Insurance

Company’s (“Westfield”) proposed claims handling expert, Robert J. Wesseler, fail to meet the

standards set forth in Daubert for several key reasons. Specifically, Mr. Wesseler’s proffered

testimony is neither relevant nor reliable, as it is based on an incorrect “industry standard,” and

the facts or data underlying Mr. Wesseler’s opinions are not connected to his experience.

       In response to Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Bell Aquaculture,

LLC’s (“Bell”) claim that Westfield breached its duty of good faith and fair dealing, Westfield

retained Mr. Wesseler to “provide [his] opinion regarding the loss investigation and claim

handling by Westfield . . ., with regards to a loss presented by Bell Aquaculture.” (Dkt. 246-1,

Expert Report of Robert J. Wesseler (“Wesseler Report”) at 2.) According to Mr. Wesseler,

because Westfield allegedly did not violate Indiana’s Unfair Claim Practices Act, Ind. Code §

27-4-1-4.5 (the “Act”), Westfield’s “[i]nvestigation and claim handling . . . was proper and

within the industry standards.” (Dkt. 246-1, Wesseler Report at 10.) However, the Act does not
form the basis for Indiana’s common law tort of breach of good faith and fair dealing – making

Mr. Wesseler’s opinions irrelevant.

       Similarly, Mr. Wesseler’s opinions fail to meet the requirement of reliability. Although

Mr. Wesseler may have relevant insurance industry experience, he has not provided the Court

with the necessary link between such experience and his opinions as to Westfield’s conduct in

this case. Given the irrelevance and unreliability of Mr. Wesseler’s opinions, his testimony at

trial would be unhelpful (and confusing) to the jury’s determination of whether Westfield acted

in bad faith when it investigated and adjusted Bell’s insurance claim. For these reasons, and the

reasons set forth in detail below, the Court should exclude Mr. Wesseler’s Report, opinions, and

testimony in their entirety.

                                      LEGAL STANDARD

       The proponent of an expert’s testimony bears the burden of proving its admissibility by a

preponderance of the evidence. Lewis v. CITGO Petro. Corp., 561 F.3d 698, 705 (7th Cir.

2009). The admissibility of expert testimony is governed by Federal Rule of Evidence 702 and

the principles announced in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

Smith v. Ford Motor Co., 215 F.3d 713, 717-18 (7th Cir. 2000). Rule 702 provides that:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

               (a)     the expert’s scientific, technical, or other specialized
                       knowledge will help the trier of fact to understand the
                       evidence or to determine a fact in issue;
               (b)     the testimony is based on sufficient facts or data;
               (c)     the testimony is the product of reliable principles and
                       methods; and
               (d)     the expert has reliably applied the principles and methods
                       to the facts of the case.




                                                 2
The district court must ensure “that an expert’s testimony both rests on a reliable foundation and

is relevant to the task at hand.” Daubert, 509 U.S. at 597. Doing so, the district court must act

as a “gatekeeper” and ensure that the expert testimony satisfies Rule 702’s requirements. Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999); Stollings v. Ryobi Techs., Inc., 725 F.3d 753,

765 (7th Cir. 2013). The trial court’s gatekeeping function requires more than simply taking the

expert’s word for it. See Fed. R. Evid. 702 Advisory Committee’s Notes (2000 Amends.) (“The

expert’s testimony must be grounded in an accepted body of learning or experience or in the

expert’s field, and the expert must explain how the conclusion is so grounded”) (emphasis

added); Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in either Daubert or the

Federal Rules of Evidence requires a district court to admit opinion evidence which is connected

to existing data only by the ipse dixit of the expert.”).

        For purposes of evaluating whether an expert’s testimony is both relevant and reliable,

the Seventh Circuit has set forth a three-step analysis: (1) the witness must be qualified as an

expert by knowledge, skill, experience, training, or education; (2) the expert’s reasoning or

methodology underlying the testimony must be scientifically reliable; and (3) the testimony must

assist the trier of fact to understand the evidence or determine a fact in issue. Ervin v. Johnson &

Johnson, Inc., 492 F.3d 901, 904 (7th Cir. 2007) (internal citations and quotations omitted).

        With respect to the relevance of an expert’s proffered testimony, since “[e]xpert evidence

can be both powerful and quite misleading because of the difficulty in evaluating it,” Daubert,

509 U.S. at 595 (citation omitted), a district court must ensure an expert’s proffered testimony

“will help the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R.

Evid. 702(a); see also Barefoot v. Estelle, 463 U.S. 880, 926–27, 901 & n.8 (1983) (Blackmun,

J., dissenting) (It is “widely acknowledged” that expert testimony may “impres[s] lay jurors[,




                                                   3
who] tend to assume it is more accurate and objective than lay testimony.”). The question of

relevance to an issue is a question of substantive state law. Stollings, 725 F.3d at 767. Expert

testimony that is contrary to law is “necessarily unhelpful and risks confusing and misleading the

jury.” Viamedia, Inc. v. Comcast Corp., 335 F. Supp. 2d 1036, 1065 (N.D. Ill. 2018).

       In assessing reliability, the district court must ensure that the expert used a valid

methodology, sufficient data justified the use of the methodology, and the expert applied the

methodology appropriately. Id. at 765. And while experience alone may provide a sufficient

foundation for expert testimony, the expert “must explain how that experience leads to the

conclusions reached, why that experience is a sufficient basis for the opinion, and how that

experience is reliably applied to the facts.” Id. Where there is no “link between the facts or data

the expert has worked with and the conclusion the expert’s testimony is intended to support,”

United States v. Mamah, 332 F.3d 475, 478 (7th Cir. 2003), the expert should be excluded.

                                           ARGUMENT

       A.      Because Mr. Wesseler employs an improper “industry standard,” his
               proffered testimony will not be helpful to the jury’s determination of
               whether Westfield acted in bad faith.

       Mr. Wesseler’s Report reflects that his principal conclusion is that Westfield engaged in

“no unfair or improper elements of loss investigation and claim handling . . . nor unfair claim

practices” when investigating and adjusting Bell’s insurance claim.          (Dkt. 246-1, Wesseler

Report at 15.) At his deposition, Mr. Wesseler explained that in his opinion, there were no unfair

or improper elements of loss investigation and claim handling because Westfield did not employ

any unfair claim practices, as set forth in the Act.1 (Dkt. 246-2, Deposition of Robert J. Wesseler


1
 Mr. Wesseler’s opinions regarding whether Westfield complied with or violated the Act amount to legal
conclusions which are not an appropriate subject of expert testimony. Good Shepherd Manor Found.,
Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003) (excluding expert whose proffered testimony
“was largely on purely legal matters and made up solely of legal conclusions”, namely that the city


                                                  4
(“Wesseler Dep.”) at 122:25–123:9). That is, according to Mr. Wesseler, the Act sets forth an

insurer’s only duties to its insured with respect to claims handling and, thus, is the appropriate

standard of care:

        [Q:] What are an insurance company’s duties to its insured?

        [A:] If you go back and start with the unfair claims practices, it pretty much lays
        out what an insurance company is expected to do.

                                             * * *
        [Q:] As far as industry standards, you say that Westfield’s investigation and
        claims handling did not violate the Unfair Claims Practices Act?

        [A:] Correct.

        [Q:] And that’s the only written standard you considered? . . .

        [A:] Yes.

                                             * * *
        [Q:] Any other industry practices or publications you’re considering in coming to
        that opinion?

        [A:] That’s the primary one that everybody is on board with.

(Dkt. 246-2, Wesseler Dep. at 47:22–48:1, 99:15-100:2, and 123:6-9. See also id. at 83:18-22

(“An insurance company’s [] responsibility – we’re going back to looking at the unfair claim

practices – is to deal in a fair and timely manner with the insured”), 84:8-15 (“The Unfair Claims

Practices Act gives specifics of what you don’t do. A basic standard that’s in the insurance



violated the FHAA). Here, it is Mr. Wesseler’s opinion that so long as an insurance company follows the
Act, “everything else [they] do must be correct or at least within the law.” (Dkt. 246-2, Wesseler Dep. at
48:10-12.) And where Mr. Wesseler opines and/or testifies that Westfield did not violate the Act, (id. at
99:15-18), he’s implicitly telling the jury there’s no bad faith, which is improper expert testimony. See,
e.g., RSUI Indem. Co., Inc. v. Vision One, LLC, No. C08-1386-RSL, 2009 WL 5125420, at *1 (W.D.
Wash. Dec. 18, 2009) (finding expert’s legal conclusions inadmissible, “including his conclusion that
RSUI acted in ‘bad faith’ and violated [Washington’s unfair claims settlement practices statute].”);
Holman Enters. v. Fidelity & Guar. Ins. Co., 563 F. Supp. 2d 467 (D.N.J. 2008) (striking expert because,
among other things, his “major thesis, that the [insurance companies] did not breach the covenant of good
faith and fair dealing, [was] an obvious conclusion of law inappropriate for an expert report”).



                                                    5
industry is a requirement that’s accepted by the industry . . . That’s just a basic underlying

concept that’s been in existence”).)

       But that’s not the law in Indiana. Under Indiana law, the Act does not provide a private

cause of action for an insurer’s failure to comply with certain unfair claim settlement practices

enumerated by the Act. See Erie Ins. Co. v. Hickman, 622 N.E.2d 515, 519 n.1 (Ind. 1993);

Nealy v. Am. Fam. Mut. Ins. Co., No. 1:09-cv-330-TAB-LJM, 2010 WL 4789149, at *2 n.1

(Nov. 17, 2010). Rather, an insurer has an affirmative duty to deal with its insured in good faith,

and there is a cause of action for the tortious breach of that duty. Erie, 622 N.E.2d at 519. “The

insurer’s obligation of good faith and fair dealing includes an obligation to refrain from causing

an unfounded delay in making payment; making an unfounded refusal to pay policy proceeds;

exercising an unfair advantage to pressure an insured into settlement of his claim; and deceiving

the insured.” Hoosier Ins. Co. v. Audiology Found. of Am., 745 N.E.2d 300, 310 (Ind. Ct. App.

2001). However, “these obligations do not comprise an exhaustive list of an insurer’s duties

under the obligation of good faith and fair dealing.” Gooch v. State Farm Mut. Auto. Ins. Co.,

712 N.E.2d 38, 40 (Ind. Ct. App. 1999) (citing Erie, 622 N.E.2d at 519).

       Nevertheless, Mr. Wesseler’s opinions turn only on the question of whether Westfield

complied with the Act. Specifically, Mr. Wesseler testified that:

       [Q:] The Unfair Claims Practices Act talks about prohibited actions by an
       insurance company; right?

       [A:] Right.

       [Q:] What affirmative duties does an insurance company have to its insured?

       [A:] This is written by the legislature, so I really – they basically said these are
       things you don’t want to do. So if you don’t do these, everything else you do
       must be correct or at least within the law. This was actually written in negative
       format, which you see a lot of legislation is.




                                                6
        [Q:] Your testimony is that if you do not engage in any of these unfair claims
        handling practices, you have satisfied your duties to your insured?

        [A:] Yes.

(Dkt. 246-2, Wesseler Dep. at 48:2-18) (emphasis added). According to Mr. Wesseler, the Act

sets forth the appropriate standard of care in Indiana for determining whether Westfield complied

with its duty of good faith and fair dealing. (See id. at 61:2-11.) However, under Indiana law, a

party cannot bring a direct claim for alleged violation of the Act, Erie, 622 N.E.2d at 519 n. l;

Nealy, 2010 WL 4789149, at *2 n. 1, which renders Mr. Wesseler’s use of the Act as the

standard of care in this case inappropriate. See, e.g., Stewart v. Brotherhood Mut. Ins. Co., No.

16-cv-488-JED-FHM, 2018 WL 4092018, at *6 (N.D. Okla. July 10, 2018) (Oklahoma’s version

of the UCSPA “does not establish standards of care or standards of conduct for measuring

whether an insurer has violated its duty of good faith and fair dealing and it does not function as

an appropriate guide for a jury to determine bad faith”) (internal citations omitted); Melancon v.

USAA Cas. Ins. Co., 849 P.2d 1374, 1377 (Ariz. 1992) (“The provisions of the [Arizona

USCPA] are operational, much like the ethical considerations governing the conduct of attorneys

and other professionals. The provisions are expressly not a standard of conduct against which an

insurer’s conduct in handling an individual claim is to be measured . . .”).2

        Furthermore, Mr. Wesseler testified that he does not believe an insurer has a fiduciary

duty to its insured under Indiana law, nor does he believe that an insurance company should put

the interest of the insured above its own. (See Dkt. 246-2, Wesseler Dep. at 48:24-49:4, 50:7-9.)


2
  Indeed, courts have applied a similar analysis with respect to other statutes. See, e.g., Haywood v.
Novartis Pharmaceuticals Corp., 298 F. Supp. 3d 1180, 1191 (N.D. Ind. 2018) (internal quotations
omitted) (“utilization of HIPAA as an ordinary negligence ‘standard of care’ is tantamount to authorizing
a prohibited private right of action for violation of HIPAA itself”); Cali v. Danek Medical, Inc., 24 F.
Supp. 2d 941, 954 (W.D. Wis. 1998) (finding that because there was no private right of action or implied
private right of action to enforce FDA regulations and where Congress evidenced no intention to create a
private standard of care, negligence per se could not be based on the statute).


                                                   7
Mr. Wesseler’s “opinions” to this effect are contrary to Indiana law. See generally Erie, 622

N.E.2d at 518-519.

        Because Mr. Wesseler’s Report and testimony relies upon an incorrect understanding of

Indiana law and the appropriate standard of care, it simply is neither helpful nor admissible. See

Viamedia, 335 F. Supp. 2d at 1065 (“Expert testimony [] must be consistent with the law;

otherwise it is necessarily unhelpful . . .”); Armstead v. Allstate Prop. & Cas. Ins. Co., No. 1:14-

cv-586-WSD, 2016 WL 4123838, at *7 (N.D. Ga. July 1, 2016) (“[W]hile certain provisions of

the UCSPA may go to whether [the insurer] had cause for resisting and delaying payment, the

mere fact that [the insurer] did or did not comply with the UCSPA is not relevant.”);3 Loeffel

Steel Prods., Inc. v. Delta Brands, Inc., 387 F. Supp. 2d 794, 806 (N.D. Ill. 2005) (“Expert

opinions that are contrary to law are inadmissible.”). Therefore, the Court should exclude Mr.

Wesseler’s proffered opinions. See Imperial Trading Co., Inc. v. Travelers Prop. Cas. Co., 654

F. Supp. 2d 518, 522-23 (E.D. La. 2009) (excluding otherwise qualified expert where “his

process for coming to conclusions [was] opaque,” his report was “rife with legal conclusions,”

and several of his opinions were “legally incorrect”); see also Loeffel Steel Prods., Inc., 387 F.

Supp. 2d at 806 (excluding expert whose opinion relied on a definition of economic loss that was

contrary to law); Noskowski v. Bobst SA, No. 04-C-0642, 2005 WL 2146073, at *5 & 7 (E.D.

Wis. Sept. 2, 2005) (excluding expert’s testimony as irrelevant and unreliable where expert

invoked an incorrect legal standard).


3
  The Armstead court also determined that “referencing alleged violations of the UCSPA would be more
prejudicial than probative” under Fed. R. Evid. 403 and, thus, prohibited plaintiff from offering evidence
that the insurer did not comply with the UCSPA. 2016 WL 4123838, at *7. Likewise here, where Bell
brought a common law claim for breach of good faith and fair dealing, Westfield should not be permitted
to hide behind the shield of the Act which, under Indiana law, provides no private right of action in the
first place. That, like the plaintiff’s desired use in Armstead, would be extremely prejudicial to Bell and
supports exclusion of Mr. Wesseler’s testimony and report pursuant to Fed. R. Evid. 403.



                                                    8
        B.      Mr. Wesseler’s opinions are not reliable.

        Mr. Wesseler’s reliance on the Act as the appropriate standard of care calls into question

the reliability of his opinions as a whole, see Noskowski, 2005 WL 2146073, at * 5 (reliance on

improper legal standard “casts the reliability of [expert’s] opinion into doubt”), particularly here

where Mr. Wesseler has not relied on any other written industry standards, regulations, or

policies in forming his opinion. (Dkt. 246-2, Wesseler Dep. at 62:13-18, 94:18-23, 99:15-100:2.)

Rather, Mr. Wesseler relies only on “his experience” in the industry, without pointing to any

studies, data, publications or peer-reviewed materials that support his opinion.4 (See generally

id. at 94:18-23: ([Q:] “When you say that Westfield properly considered all of these things, what

standard are you applying?” [A:] “The standard of experience.” [Q:] “No code or document

standard.” [A:] “No.”).) In addition, Mr. Wesseler opined that “[b]ased on [his] experience,

Westfield exceeded industry standards by making such large [advance] payments, with minimal

information, and before the carriers completed their investigation.” (Id. at 78:7-11.). Yet, when

questioned as to the specific “industry standards” upon which he was relying, Mr. Wesseler

couldn’t name any:


4
  In his Report, Mr. Wesseler pointed to a single 2017 article from the “DRI In-House Defense
Quarterly,” which he said “addresses the claim handling practices and what should be considered in first-
party claims.” (Dkt. 246-1, Wesseler Report at 4-5.) It turns out, however, that not only did Mr. Wesseler
get the article from Westfield’s counsel, (Dkt. 246-2, Wesseler Dep. at 39:21-40:3), but the article also
focuses almost exclusively on suspicious or fraudulent claims, which Mr. Wesseler admits were not
present here. (See generally id. at 39:12-47:7.) Plus, later, Mr. Wesseler admitted that the article “really
doesn’t relate to the duties [of an insurance claims handler to its insured].” (Id. at 57:18.) Because – by
Mr. Wesseler’s own admission – reference to fraud is irrelevant, and because courts are wary of experts,
armed with information from counsel, of becoming a “mouthpiece” or “parrot[ing]” such information
back in the form of an opinion, at a minimum, any reference to or reliance upon the 2017 article should be
excluded. King-Indiana Forge, Inc. v. Millennium Forge, Inc., No. 1:07-cv-00341-SEB-DML, 2009 WL
3187685, at *2 (S.D. Ind. Sept. 20, 2009); see also Welch v. Eli Lilly Co., No. 1:06-cv-0641-RLY-JMS,
2009 WL 700199, *10 (S.D. Ind. March 16, 2009) (expert “served more as a hired mouthpiece than as an
independent expert seeking to assist the Court [and his] report is not worthy of credit”); Lyman v. St. Jude
Medical S.C., Inc., 580 F. Supp. 2d 719, 726 (E.D. Wis. 2008) (excluding expert testimony as expert
should have “independently verified the reliability of the data before opining on plaintiffs’ future sales, as
opposed to accepting it at the word of St. Jude’s counsel”).


                                                      9
        [Q:] So you’re not referring to any specific document or set of industry
        standards?

        [A:] No ma’am. This is just – no.

        [Q:] This is your opinion –

        [A:] Yes, ma’am.

        [Q:] Based on your experience?

        [A:] Mm-hmm. Correct.

        [Q:] Based on anything else?

        [A:] Just my experience about, you know, the time I spent working in the
        industry.

(Id. at 79:5-15.)

        Nor has Mr. Wesseler provided the Court with the necessary link between his experience

and his opinions in this case. Other than blanket references to “his experience” (without

providing how the experience leads to that opinion, why that experience is sufficient, or how

that experience is related to the facts of the case), Mr. Wesseler cannot identify any other

industry standard, policy, or regulation that would support his opinions. (See id. at 99:15-100:2.)

In short, “[b]y baldly invoking ‘[his] expertise’ with no explanation of how this expertise led him

to reach his opinions, [Mr. Wesseler] fails to provide the Court with any means to assess the

reliability of his opinions.” Superior Aluminum Alloys, LLC v. U.S. Fire Ins. Co., No. 1:05-cv-

207, 2007 WL 1850858, at *7 (N.D. Ill. June 25, 2007) (citing Zenith Electronics Corp. v. WH-T

Broad Corp., 395 F.3d 416, 419 (7th Cir. 2005)); see also Fed. R. Evid. 702 Advisory

Committee’s Notes (2000 Amends.) (“If the witness is relying solely or primarily on experience,

then the witness must explain how that experience leads to the conclusion reached, why that




                                                10
experience is a sufficient basis for the opinion, and how that experience is reliably related to the

facts.”).

        Because an expert who provides “nothing but a bottom line supplies nothing of value to

the judicial process,” Mr. Wesseler’s testimony should be excluded as unreliable. Zenith, 395

F.3d at 419; Holman Enters., 563 F. Supp. 2d at 473 (“Without providing any sort of gauge for

the basis of his decision, either form his own extensive experience in the industry or some

industry standards or guidelines, [expert’s] statements do nothing to assist the factfinder”); State

Farm Fire & Cas. v. Jarden Corp. d/b/a Holmes Grp., No. 1:08-cv-1506-SEB-DML, 2010 WL

2541249, at *4 (S.D. Ind. June 16, 2010) (“The testimony of a well credentialed expert who

employs an undisclosed methodology or who offers opinions lacking analytically sound bases

must be excluded”) (internal quotation and citation omitted).

                                         CONCLUSION

        The Court thus has two separate, yet equally compelling, reasons to exclude Mr.

Wesseler, as his opinions are contrary to law and not helpful, and are otherwise unreliable. For

these reasons, and the reasons set forth above, Bell respectfully requests that the Court grant its

Motion to Exclude the proffered Report, opinions, and testimony of Robert J. Wesseler (Dkt.

243).




                                                11
Respectfully submitted,

ICE MILLER LLP

 /s/ Jenny R. Buchheit
Angela P. Krahulik, #23026-49
Jenny R. Buchheit, #26653-49
Samuel B. Gardner, #32825-29
ICE MILLER LLP
One American Square, Suite 2900
Indianapolis, IN 46282-0200
Telephone: (317) 236-2100
Facsimile: (317) 236-2219
Angela.Krahulik@icemiller.com
Jenny.Buchheit@icemiller.com
Samuel.Gardner@icemiller.com

Attorneys for Defendant/Counterclaim Plaintiff/
Third-Party Plaintiff Bell Aquaculture, LLC




  12
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, a copy of the foregoing was filed electronically
through the CM/ECF system. Notice of this filing will be sent to the following parties by
operation of the Court's electronic filing system. Parties may access this filing through the
Court’s system:

Dustin R. DeNeal                              Edward W. Gleason
Kevin M. Toner                                SENAK KEEGAN GLEASON SMITH MICHARUD, LTD.
FAEGRE BAKER DANIELS LLC                      egleason@skgsmlaw.com
dustin.deneal@faegrebd.com
kevin.toner@faegrebd.com                      Rebecca J. Maas
                                              Stephen Wheeler
Attorneys for TCFI BELL SPE III LLC           Linda Vitone
                                              SMITH FISHER MAAS HOWARD & LLOYD, P.C.
                                              rmaas@smithfisher.com
Michael E. Brown                              swheeler@smithfisher.com
Casey R. Stafford                             lvitone@smithfisher.com
KIGHTLINGER & GRAY LLP
mbrown@k-glaw.com                             Attorneys for Westfield Insurance Company
cstafford@k-glaw.com

Attorney for Early Cassidy & Schilling,
Inc.


                                              /s/ Jenny R. Buchheit
                                             Jenny R. Buchheit



ICE MILLER LLP
One American Square
Suite 2900
Indianapolis, IN 46282-0200
(317) 236-2100




                                               13
